Citation Nr: 0507853	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected retropatellar pain syndrome of the left 
knee from April 23, 2001 to November 20, 2002.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected retropatellar pain syndrome of the 
left knee.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee retropatellar pain syndrome.  

5.  Entitlement to service connection for residuals of a toe 
injury with toenail removal.

5.  Entitlement to service connection for blurry vision.

6.  Entitlement to service connection for recurring earaches. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1997 to April 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The RO denied service connection for a back 
condition, a right knee condition, tinea versicolor, a toe 
injury with toenail removal, blurry vision, recurring 
earaches, and gonorrhea.  The RO granted service connection 
for retropatellar pain syndrome of the left knee and assigned 
an initial noncompensable rating for that disability, 
effective on April 23, 2001.  

In the veteran's timely Notice of Disagreement (NOD), he 
expressed disagreement with that portion of the April 2002 
rating decision which denied service connection for a back 
disability, a right knee disability, a toe injury with 
toenail removal, blurry vision, and recurring earaches.  In 
addition, the veteran also specifically disagreed with the 
initial noncompensable rating assigned for the service-
connected retropatellar pain syndrome of the left knee.  

A Statement of the Case addressing the issues noted in the 
veteran's NOD was issued to the veteran in September 2003.  
The following week, the RO issued a rating decision 
increasing the noncompensable rating for the service-
connected retropatellar pain syndrome of the left knee to 10 
percent, effective from November 21, 2002.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of entitlement to an initial compensable rating for 
the service-connected retropatellar pain syndrome of the left 
knee from April 23, 2001 to November 20, 2002 remains in 
appellate status, as does the issue of entitlement to an 
initial rating in excess of 10 percent for the service-
connected retropatellar pain syndrome of the left knee.  

In this regard, the Board notes that inasmuch as the veteran 
has appealed from the initial award assigned in conjunction 
with the grant of service connection, the issue before the 
Board must now be characterized as an appeal from the 
original award.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such an issue requires that consideration be given to whether 
a higher rating is warranted for any period during the 
pendency of the appeal.  Id.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in October 
2004.  A transcript of his testimony has been associated with 
the claims file.  At the hearing, the veteran submitted a 
statement withdrawing from appellate status those issues 
developed for appeal involving claims of service connection 
for a toe injury with toenail removal, blurry vision, and 
recurring earaches.  The veteran also submitted some private 
treatment records and testified that he waived initial review 
of the newly submitted evidence by the Agency of Original 
Jurisdiction (AOJ).  

As noted herein below, the Board has granted an initial 
rating of 10 percent for the service-connected retropatellar 
pain syndrome of the left knee, effective from April 23, 
2001, the effective date of service connection.  However, 
because this issue involves an appeal of the initial rating 
assigned following the grant of service connection, the issue 
of an initial a rating in excess of 10 percent for the 
service-connected retropatellar pain syndrome of the left 
knee remains in appellate status, and is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims of service connection, and his claim 
of entitlement to a higher initial rating for the service-
connected retropatellar pain syndrome of the left knee, 
explained to him who was responsible for submitting such 
evidence, and endeavored to obtain and fully develop all 
other evidence necessary for an equitable disposition of the 
claims.

2.  The service-connected retropatellar pain syndrome of the 
left knee has been shown, since service, to have been 
manifested by complaints of reduced range of motion and 
functional limitation due to pain with an overall disability 
picture that more nearly approximates that of limitation of 
flexion due to pain. 

3.  The competent and probative evidence of record does not 
show that the veteran has a currently diagnosed back 
disability.  

4.  The competent and probative evidence of record does not 
show that the veteran has a currently diagnosed right knee 
disability.  

5.  On October 25, 2004, during his Travel Board hearing 
before the undersigned Veterans Law Judge, and prior to the 
promulgation of a decision in the appeal, the veteran 
submitted a written statement requesting to withdraw from 
appellate status the issues of entitlement to service 
connection for a toe nail injury with toe nail removal, 
blurry vision, and recurring earaches.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for the assignment of an initial 10 percent rating for the 
service-connected retropatellar pain syndrome of the left 
knee have been met since the effective date of service 
connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.10, 4.20, 4.40, 4.71a, Diagnostic Codes 5003, 5024, 
5260, 5261 (2004).

2.  The veteran is not shown to have a current right knee 
disability that was incurred in or aggravated by service, or 
that is proximately due to, or the result of, a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).

3.  The veteran is not shown to have a current back 
disability that was incurred in or aggravated by service, or 
that is proximately due to, or the result of, a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for a toe injury with toenail removal have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for blurry vision have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

6.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for recurring earaches have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims on appeal, 
the Board finds that compliance with the VCAA has been 
satisfied.  

VA is required to provide the claimant with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran must also be advised to submit all evidence in his 
possession that pertains to the claim(s).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In regard to VA's enhanced duty to notify, the Board notes 
that the RO provided the veteran with a copy of the April 
2002 and September 2003 rating decisions, and the September 
2003 Statement of the Case (SOC), which together provided the 
veteran with notice as to the evidence needed to substantiate 
his claims and the reasons that his claims of service 
connection were denied.  In particular, the September 2003 
SOC specifically cited to 38 C.F.R. § 3.159(b), noting that 
VA's duty to notify claimants of necessary information or 
evidence included notifying the claimant as to what 
information and evidence is necessary to substantiate a claim 
for benefits; what information and evidence, if any, that the 
claimant is to provide to VA; and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  The SOC also indicated that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

In correspondence dated in March 2001, March 2002, and July 
2003, the RO sent letters to the veteran advising the veteran 
of the VCAA and VA's duties under the VCAA.  The letters 
further advised the veteran of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. 183, 187 
(2002).  Although it appears that the March 2002 and July 
2003 letters were returned to the RO as undeliverable, the 
Board emphasizes that the SOC did provide the veteran with 
notice of the law and implementing regulations of the VCAA, 
and in essence, advised the veteran of the content of the 
VCAA regulations.

The March 2002 and July 2003 letters were arguably 
insufficient to satisfy the Quartuccio requirements in that 
it is unclear whether the veteran actually received them.  
However, the letters must be viewed in the context of the 
record as a whole, which shows that later in September 2003 
the RO furnished the veteran with a SOC that, as noted herein 
above, set forth the criteria for establishing entitlement to 
service connection and analyzed the sufficiency of the 
evidence in light of those criteria.  Thereafter, at the 
Travel Board hearing, the veteran described in detail the 
symptomatology associated with his claimed right knee and 
back disabilities, as well as the severity of the symptoms 
associated with the service-connected retropatellar pain 
syndrome of the left knee.  The veteran explained why he felt 
that a right knee disability and back disability were 
proximately due to the service-connected retropatellar pain 
syndrome.  The veteran also testified that the findings from 
the November 2002 VA examination were not an accurate 
reflection of the current level of disability of the service-
connected retropatellar pain syndrome of the left knee.  The 
presentation reflected a full understanding of the 
entitlement criteria for service connection and of the 
information required to satisfy those criteria.  His 
testimony and arguments reflect an understanding of what was 
necessary to establish his claims as would have been expected 
if he had received an indisputably complete and detailed VCAA 
letter.  

The Board finds that the veteran has actual knowledge of the 
evidence required to support his claims and that the 
Quartuccio requirements regarding who would provide what 
evidence were adequately explained in September 2003 SOC.  
Consequently, the VA notice obligations under the VCAA may be 
deemed to have been substantially satisfied, and any 
deficiency in the notifications provided to the veteran in 
those letters was no more than harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The requirements under the VCAA have been further met as 
follows.  During the travel board hearing held before the 
undersigned Veterans Law Judge in October 2004, the veteran 
was advised that the record would be held open for 60 days to 
allow the veteran to obtain additional private medical 
records pertinent to his claims of service connection.  
Specifically, the veteran testified that he would obtain a 
medical opinion from his private doctor essentially showing 
that he had current right knee and low back disabilities that 
were either due to injury in service, or which were 
aggravated by the service-connected retropatellar pain 
syndrome of the left knee.  To date, no private treatment 
records or medical opinions have been received.  The veteran 
has not otherwise identified any outstanding records that he 
wants VA to obtain or that he feels are relevant to his 
claims.

The veteran also submitted a written statement at that 
hearing outlining the basis for his claims of service 
connection.  For example, the veteran reported that he had a 
current chronic backache that began in military service.  
Furthermore, the veteran reported that he had a right knee 
injury that was directly related to his [service-connected] 
left knee injury.  In light of the veteran's contentions, the 
Board finds that the veteran was fully aware of what was 
necessary to substantiate his claims of service connection.  
In this regard, the Board notes that the veteran submitted 
some private treatment records and testified that he waived 
review by the AOJ.  Moreover, the veteran was afforded an 
opportunity to submit additional private treatment records 
following the personal hearing, but no additional records 
were received.  To remand the case again to ask the veteran 
again to submit evidence to substantiate his claims after he 
has already been asked to submit such evidence would be 
futile and would serve no useful purpose.  

The Board points out that VA's duty to assist is not a one-
way street.  If the veteran wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In the present case, the veteran was 
aware of the importance of submitting the additional private 
medical evidence which he identified at his personal hearing.  
He was afforded ample time to obtain the records and submit 
them, but to date, no additional competent evidence has been 
received from the veteran.  

While there was no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim, or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2003); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Nevertheless, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate the claim.  Moreover, the veteran 
indicated that he would submit additional evidence, but to 
date, no additional evidence has been received.  At this 
point, a generalized request for any other evidence 
pertaining to the claim would be superfluous and unlikely to 
lead to the submission of additional pertinent evidence.  The 
Board notes that the only issues in contention in the instant 
case with regard to the claims of service connection and for 
a higher initial rating for the service-connected 
retropatellar pain syndrome of the left knee, are whether the 
veteran has a current right knee and/or back disability that 
is related to service, or to a service-connected disability, 
and whether the severity of the veteran's service-connected 
retropatellar pain syndrome warrants an initial rating higher 
than that currently assigned.  These are medical questions 
that can only be answered by competent medical evidence of 
the claimed disability.  The RO asked the veteran for the 
information and evidence necessary to elicit the required 
evidence of the unestablished element(s) of the claim(s) and 
the RO also afforded the veteran a VA examination.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, the omission of the specific 
request for "any evidence in the claimant's possession that 
pertains to the claim" appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In sum, the veteran is fully aware of what evidence is 
necessary to substantiate his claims.  He is aware of who is 
responsible for obtaining what evidence, and he has been 
advised to submit all evidence in his possession that 
pertains to his claims.  The veteran was afforded a VA 
examination in conjunction with his claims, and he expressed 
his understanding of VA's duties to notify and assist 
veterans at his personal hearing in October 2004.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with a decision 
on the merits.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also  38 C.F.R. § 20.1102 (harmless error).  


II.  Evaluation of the Service-Connected
Retropatellar Pain Syndrome of the Left Knee

The veteran asserts that the service-connected retropatellar 
pain syndrome of the left knee has been more severe than is 
represented by the staged ratings currently assigned.  In 
other words, the veteran is dissatisfied with the 
noncompensable rating assigned for the service-connected 
retropatellar pain syndrome of the left knee from the 
effective date of service connection, and he's also 
dissatisfied with the 10 percent rating assigned, effective 
from November 21, 2002.  

Historically, the veteran filed a claim of service connection 
for, inter alia, a left knee disability shortly after his 
discharge from service.  

The veteran's service medical records reflect that the 
veteran's left knee pain evidently began secondary to a 
basketball injury in service.  Since that time, the veteran 
was treated numerous times during service for complaints of 
left knee pain.  For example, in January 2000, the veteran 
complained of a swollen left knee with running and movement 
of the knee.  A diagnosis of retropatellar pain syndrome was 
indicated.  

The veteran again reported pain in and around the kneecap in 
April 2000 after a 100-pound artillery round was dropped on 
his left knee.  The veteran was unable to fully squat due to 
pain.  The veteran had a spongy feel on the left knee with 
full flexion.  There was no patellar grind noted.  Lachman's 
and McMurray's were positive.  There was trace swelling noted 
on palpation.  Tenderness to palpation was noted at the 
medial joint line and the lateral joint line.  The assessment 
was that of a possible left knee meniscal injury versus 
retropatellar pain syndrome.  

The veteran was treated for patello-femoral pain in the left 
knee in July 2000.  The veteran had reported problems with 
chronic mid-patella pain since his previous knee injuries.  
There was no locking or instability.  On examination of the 
left knee, there was no effusion.  There was no joint line 
tenderness; but there was tenderness to palpation at the mid 
patello-femoral joint.  Lachman's and pivot tests were 
negative.  The left knee was stable with varus and valgus 
stress.  There was no atrophy.  The veteran's right and left 
thigh measured 54 cm.  There was no patellar instability or 
tilt.  

In January 2001, the veteran was treated for knee pain.  At 
that time, constant, chronic, bilateral knee pain was noted, 
although no right knee diagnosis was reported.  It was also 
noted that the veteran had been on a T3 profile since July 
2000 with regard to consistent complaints of left knee pain.  
The assessment was that of retropatellar pain syndrome.  The 
veteran was counseled that he would be recommended for a 
medical board if he was not planning to exit military service 
at the time of his scheduled discharge in April 2001, as he 
had proven that he was unable to perform his military duties 
secondary to his complaints.  On another service medical 
record entitled, "Master Problem List," chronic thriving 
pain in the left knee with an onset date of August 1998 was 
noted under the heading of "major problems."  

After the veteran filed his claims of service connection in 
May 2001, the RO scheduled the veteran for a series of VA 
examinations in conjunction with his claims of service 
connection, but the veteran failed to report to the scheduled 
examinations.  

In light of the foregoing, the RO issued a rating decision in 
April 2002, which, inter alia, granted service connection for 
retropatellar pain syndrome of the left knee and assigned an 
initial noncompensable evaluation, effective from April 23, 
2001, the day after the veteran's separation from service.  
The RO explained that service connection was warranted for 
retropatellar syndrome of the left knee because, despite 
failing to report for a VA examination, the service medical 
records clearly showed that the veteran was diagnosed and 
treated for chronic patellar femoral syndrome of the left 
knee during service, with multiple subsequent twisting 
injuries to the left knee during service.  Moreover, there 
was no indication that the condition existed prior to 
service.  Because the veteran filed a claim of service 
connection in such close proximity to his military service, 
the RO essentially determined that the veteran's service 
medical records provided evidence of a current disability 
that had its onset during service.  Nonetheless, the RO 
assigned an initial noncompensable rating, in part, because 
evidence expected from the scheduled VA examination to which 
the veteran did not report, which might have been material to 
the outcome of his claim, could not be considered.  In other 
words, the RO determined that a noncompensable rating should 
be assigned absent any current range of motion or other 
objective findings.  

In the veteran's July 2002 NOD, the veteran indicated that he 
did not report to his scheduled VA examinations because he 
never received notice that any such examinations were 
scheduled on his behalf.  

As such, the veteran was afforded a VA orthopedic examination 
in November 2002.  Although the examiner did not review the 
claims file prior to the examination, he was able to rely on 
the veteran's reported history of aching pain and lack of 
endurance involving the left knee with prolonged weight 
bearing and jumping.  In addition, the veteran reported 
intermittent swelling and stiffness involving the left knee 
and, as a result, had to walk with a limp.  The veteran 
reported that he was limited in his usual daily activity due 
to flare-ups and daily aching pain.  In particular, the 
veteran indicated that he was unable to play sports because 
he is unable to jump and also noted that he could not walk 
for long periods of time or play with his children due to the 
limitation from the knee pain.  The veteran also reported 
that he underwent physical therapy for the left knee in 2000 
and 2001, and he was advised by a military physician to have 
surgery.  

The examiner noted that the veteran did not require the use 
of any assistive devices, such as a brace or cane for the 
knee pain, and he also had no prior history of inflammatory 
arthritis.  He currently took Tylenol and Motrin as needed 
for the pain.  Examination revealed a well-developed, well-
nourished young male who appeared to be in good health and 
had good personal hygiene.  The veteran ambulated without 
difficulty prior to entering, and upon exiting, the exam 
room.  The examiner did note that the veteran had a mild limp 
intermittently.  Examination of the left knee elicited mild 
tenderness along the medial joint line.  There was no visible 
swelling or crepitus noted, no ligamentous instability, and 
no evidence of meniscal injury.  On range of motion testing, 
the veteran was limited due to pain in the left knee on 
flexion at 90 degrees and extension was limited by 
approximately 15 degrees.  The assessment was that of left 
knee pain secondary to prior described injury with additional 
complaints of pain in the hips, right knee, and left ankle 
due to related "having to compensate for the limp in the 
left knee."  The examiner concluded that there were no 
objective abnormalities noted with the exception of some mild 
limitation on range of motion of, inter alia, the left knee.  

In December 2002, the examiner added an addendum to the 
November 2002 VA examination report noting that x-rays of, 
inter alia, the left knee were negative and revealed no 
structural abnormalities.  The examiner opined that the 
negative x-ray studies were consistent with the examination 
assessment previously dictated and no further testing was 
indicated.  

In light of the foregoing examination report, the RO issued a 
rating decision in September 2003 whereby the noncompensable 
rating for the service-connected retropatellar pain syndrome 
of the left knee was increased to 10 percent, effective on 
November 21, 2002, the date of the VA examination.  The 
rating was based on a finding of limitation of motion due to 
left knee pain.  The RO cited to the guidance provided in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion require consideration of functional losses due to 
pain, etc.).  The RO further noted that the veteran was 
appealing the initial rating assigned following a grant of 
service connection, and as such, must determine whether the 
veteran is entitled to "staged" ratings to compensate him 
for times since filing his claim when his disabilities may 
have been more severe than at other times during the course 
of his appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The RO reasoned that November 21, 2002, the date of 
the VA examination, was the earliest date on which it was 
factually ascertainable that a 10 percent rating was 
warranted.  The veteran timely disagreed with that 
determination.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004).

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, as is the case here, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

The veteran's service-connected retropatellar pain syndrome 
of the left knee has been rated by analogy to tenosynovitis, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  According to 
38 C.F.R. § 4.71a, tenosynovitis will be rated on limitation 
of motion of the affected parts, as arthritis, degenerative.  

Degenerative arthritis is rated under Diagnostic Code 5003. 
38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion. 
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

A 10 percent evaluation on the basis of limitation of motion 
of the knee requires limitation of flexion to 45 degrees, or 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2004).  A 20 percent evaluation 
requires limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  A 30 percent evaluation on the 
basis of limitation of motion of the knee requires limitation 
of flexion to 15 degrees or limitation of extension to 20 
degrees.  Id.  A separate rating for limitation of extension 
and for limitation of flexion may be assigned.  VAOPGCPREC 9-
2004.

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

At the outset, the Board agrees that the veteran's service-
connected retropatellar pain syndrome of the left knee is 
most appropriately rated by analogy to tenosynovitis, under 
38 C.F.R. § 4.71a, Diagnostic Code 5024, based on limitation 
of motion of the affected parts, as arthritis, degenerative.  
In this regard, the Board notes that the medical evidence of 
record, including service medical records, has consistently 
shown mild limitation of motion of the left knee, further 
limited by pain; but the medical evidence has never shown 
objective evidence of arthritis, meniscal injury, 
instability, subluxation, or ankylosis of the left knee.  In 
November 2002, the veteran's extension of the left knee was 
limited by 15 degrees.  The veteran has not had any left knee 
surgeries and it is noted that he has declined arthroscopy.  
Furthermore, the record does not contain any abnormal x-ray 
studies or MRI scans.  

Despite the lack of objective findings, other than decreased 
range of motion, limited by pain, the Board finds that the 
symptomatology and level of disability of the veteran's 
service-connected retropatellar pain syndrome of the left 
knee has remained fairly consistent since service.  While 
this condition may have varied somewhat from day to day, 
there appear to be no periods of time, between the effective 
date of service connection and the November 2002 VA 
examination, during which the severity of the retropatellar 
pain syndrome of the left knee was any less severe than at 
the time of the November 2002 VA examination.  In other 
words, the objective medical findings in the service medical 
records are consistent with the findings in the November 2002 
VA examination report, which reflect that the veteran's left 
knee pain has limited somewhat the veteran's flexion and 
extension.  As such, an initial 10 percent rating is 
warranted for the service-connected retropatellar pain 
syndrome of the left knee because of pain on motion, 
effective from April 23, 2001, the effective date of service 
connection.  

The Board finds that, by resolving all reasonable doubt in 
the veteran's favor, the severity of the retro patellar pain 
syndrome of the veteran's left knee more nearly approximated 
the criteria for a 10 percent rating since the effective date 
of service connection.  The Board notes that the veteran 
filed a claim for service connection upon discharge from 
service in April 2001, and service connection was thereafter 
granted based on a finding that the veteran's service medical 
records revealed a left knee disability with consistent 
complaints of knee pain and evidence of tenderness on 
palpation and pain on motion.  These findings are consistent 
with the findings at the November 2002 VA examination.  As 
such, the Board finds that veteran's left knee symptomatology 
noted in service and on the VA examination in November 2002, 
supports the assignment of the 10 percent rating effective 
from the initial grant of service connection.  

The Board notes, however, that the issue of whether an 
initial rating in excess of 10 percent for the service-
connected retropatellar pain syndrome of the left knee is 
warranted is not part of this decision.  Rather, as the 
veteran has asserted an increase in the level of left knee 
symptomatology since the November 2002 VA examination, the 
issue is addressed in the remand portion of this decision. 

III.  Service Connection (Right Knee and Back)

The veteran claims that service connection is warranted for a 
right knee disability and for a low back disorder.  The Board 
will address the veteran's claims of service connection on 
the basis of direct service incurrence, as well as on a 
secondary basis.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  In addition, certain 
chronic diseases, including arthritis, for example, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because laypersons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2004).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In determining whether an appellant is entitled 
to service connection for a disease or disability, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With regard to back pain in service, a careful review of the 
veteran's service medical records reveals that the veteran 
complained of acute lower back pain in May 1997.  There was 
no reported radiation, but the pain was aggravated by flutter 
kicks.  The pain was intermittent with movement.  There was 
no reported trauma associated with the back pain.  There was 
no tenderness to palpation and no spasms.  Straight leg 
raising was negative.  The diagnosis was that of lower back 
pain, secondary to overuse.  The veteran was educated on 
stretching exercises for the lower back.

The service medical records further show that the veteran 
claimed he injured his back in August 1998.  The veteran 
reported that while he was playing in a basketball game, a 
guy jumped on his back causing him to pull a muscle in his 
back.  The veteran reported that when he lifted his right 
leg, he could feel the pain radiating to his lower back.  On 
examination, the veteran's back pain was increased with 
turning to the right.  Pain was decreased when the veteran 
laid straight on the floor.  The examiner noted that there 
was positive radiation of pain.  The veteran rated his pain 
as a 6 on a scale of 0-10 when turning to the right.  The 
veteran appeared mildly distressed.  His gait was normal and 
he was well nourished.  Mild pain was noted with straight leg 
raising on the right at S1 and L5.  The assessment was that 
of a back pain with mild sprain at L5.  The veteran was 
instructed to run at his own pace for four days and was 
prescribed Motrin, 800 mg., three times per day.  

The veteran was treated for complaints of back pain again in 
November 1998.  It was noted that the veteran's lower back 
pain began when he started lifting artillery rounds weighing 
98 pounds each.  Pain was increased with bending at the 
waist, reaching, and lifting.  Pain was decreased with lying 
flat and motionless on the floor.  The pain was described as 
throbbing in nature, across the lumbar region.  The pain was 
increased in the mornings.  The veteran was able to ambulate 
will.  There were no visual masses, spasms, deformities or 
abnormal pelvic tilt.  There was no echymosis or erythema.  
There was tenderness to palpation at L1 to L5.  The examiner 
noted negative straight leg raises and a strength of 5/5.  
There was positive axial loading pain at L1 to L5.  The 
assessment was that of dorsal strain. The veteran was 
prescribed Naproxin, 500 mg twice per day, and Flexiril, 10 
mg, three times per day.   

While receiving repeated treatment for a left knee 
disability, a review of the veteran's service medical records 
also reveals that he complained that he injured his right 
knee during service in August 1998 while playing basketball.  
The veteran reportedly fell with sudden knee pain.  The pain, 
a sharp, throbbing pain, was increased with bending.  The 
veteran's knee was positive for giving way.  There was no 
radiation.  The pain was focused mainly in the patellar 
region.  The veteran was not walking with a limp.  There was 
tenderness to palpation on the lateral and medial meniscus 
with positive McMurrays.  There was no erythema.  There was 
an abrasion on the patellar region, but no edema observed.  
Varus and valgus stress was positive.  Drawer sign was 
negative.  There was no crepitus or edema.  The assessment 
was that of an MCL sprain of the right knee.  The veteran was 
treated with an ace wrap, and prescribed with Indocin, 50 mg 
and Tylenol.  

In July 2000, the veteran was seen for left knee complaints 
as a personal profile was established.  No back or right knee 
complaints were noted at that time.  

The veteran was treated for complaints of right knee pain in 
August 2000 after a pole fell on his right kneecap.  The 
veteran reported pain with bending, standing, walking and 
running.  There was tenderness to palpation over the right 
patella, but no deformity was noted.  The assessment was that 
of a contusion; rule out retropatellar pain syndrome.  

The veteran was repeatedly treated for left knee pain and was 
placed on a limited duty profile.  In January 2001, constant, 
chronic, left knee pain was noted.  It was also noted that 
the veteran had been on a T3 profile since July 2000.  The 
assessment was that of retropatellar pain syndrome.  The 
veteran was counseled that he would be recommended for a 
medical board if he was not planning to exit military service 
at the time of his scheduled discharge in April 2001, as he 
had proven that he was unable to perform his military duties 
secondary to his complaints.  

On his physical examination at discharge from service in 
April 2001, the veteran reported that his knees were very 
painful and sensitive.  His knees were described as stable 
with full range of motion.  The examiner noted that the 
veteran had been treated by an orthopedist, and his magnetic 
resonance imaging (MRI) was normal.  The veteran declined 
arthroscopy.  A chronic right knee disability was not 
described.  The veteran also reported that his back hurt when 
he bent over and stood back up.  Mild low back pain was 
noted, and on clinical evaluation his spine was described as 
normal.  

Following his separation from service, the veteran underwent 
a VA orthopedic examination in November 2002.  Although the 
examiner indicated that he did not review the veteran's 
medical records at the time of the examination, the veteran's 
complete history was noted and considered by the examiner.  
The veteran reported that he injured his back during service 
and that he had suffered from back aches ever since.  The 
veteran also reported that he had developed pain in the right 
knee, hips, lower back, and left ankle from having to 
compensate for the limp in the left leg from the left knee 
pain.  

On examination of the right knee and back, the examiner noted 
mild limitation of motion of the right knee and the back.  X-
rays of both knees and lumbar spine were negative.  The 
examiner noted that the veteran ambulated without difficulty 
prior to, and upon exiting, the examination room; however, 
the veteran did have a mild limp intermittently.  Inspection 
of the spine revealed normal curvature and no paraspinal 
muscular spasms.  On measuring the range of motion of the 
spine, the veteran had a full range of motion with flexion, 
extension, and lateral rotation except limited forward 
flexion to 70 degrees due to pain.  There were normal sensory 
and motor examinations in the lower extremities with normal 
reflexes.  Examination of the right knee revealed no 
swelling, no ligamentous instability, and no meniscal 
injuries.  The veteran had no tenderness on palpation of the 
right knee.  On examination of range of motion of the right 
knee, the veteran had a full range of motion, but was limited 
due to pain with flexion at 100 degrees, and limited due to 
pain with extension at 10 degrees.  

The assessment included a diagnosis of left knee pain 
secondary to prior described injury with additional 
complaints of pain in the hips, right knee, and left ankle 
due to related "having to compensate for the limp in the 
left knee."  No objective abnormalities were noted with the 
exception of some mild limitation on range of motion, 
particularly the lower back and left knee, due to pain as 
described.  There were no other significant joint 
abnormalities noted on examination.  

In December 2002, the examiner added an addendum to the 
November 2002 VA examination report noting that x-rays of, 
inter alia, the right knee and lumbosacral spine were 
negative and revealed no structural abnormalities.  The 
examiner opined that the negative x-ray studies were 
consistent with the examination assessment previously 
dictated and no further testing was indicated.  

At his personal hearing before the undersigned Veterans Law 
Judge in October 2004, the veteran testified that he was 
treated by a private doctor who told him that the pain in his 
right knee and back was essentially secondary to the service-
connected retropatellar syndrome of the left knee.  The 
veteran submitted some private treatment records at the 
hearing.  These records note that the veteran was treated for 
complaints of bilateral knee pain and flu symptoms in October 
2003.  The examiner noted that the veteran denied any trauma 
to the knees or any work-related activity that accounted for 
the knee pain.  The examiner noted a bilateral "popping 
out" of both knees, but could not identify a specific 
trigger point.  There was no significant decrease in range of 
motion noted.  The assessment was that of bilateral knee pain 
of unclear etiology.  

The veteran indicated that he would submit the treatment 
records from the private doctor showing the relationship 
between disabilities of the right knee and low back to the 
service-connected left knee disability.

The Board notes that the record was left open for 60 days 
following the personal hearing to allow the veteran to submit 
the private treatment records to which he referred during the 
hearing.  To date, it does not appear that the veteran 
submitted any additional medical records.  

Based on the foregoing, the Board finds that the evidence 
indicates that the veteran has consistently complained of 
having right knee and low back pain since service; however, 
he has not been diagnosed or otherwise shown to have an 
actual right knee and/or a back disability.  Instead, his 
right knee and back complaints have been characterized mainly 
by pain and weakness with slight limitation of motion due to 
pain.  

While the veteran was seen with varying complaints of right 
knee and back pain during service, he has not been shown to 
have any current objective findings of a right knee or back 
disability.  Moreover, there are several references in the 
claims file indicating that MRI and x-ray films do not show 
objective evidence of a current right knee or low back 
disability.  Indeed, at the time of his separation from 
service, his knee complaints were noted, he had full range of 
knee motion, and his knees were stable.  Clinical evaluation 
of his spine was within normal limits.  

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derived from an in-service disease or injury.  Such 
pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  In order for a veteran to 
qualify for service connection under applicable statutes, it 
must be shown that he has a disability and that the 
disability has resulted from a disease or injury from service 
or from a service connected disability.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Id.

The Board is mindful of the veteran's sincere belief that the 
right knee and low back pain entitle him to grants of service 
connection.  Nonetheless, the veteran was not shown to have 
an actual right knee or back problem other than his 
subjective complaints of pain.  As such, absent evidence of 
an actual right knee and/or back disability that is 
etiologically related to an injury or disease in service; or 
to the service-connected retropatellar pain syndrome of the 
left knee, the veteran's claims for service connection for a 
right knee disability and a back disability are not supported 
by competent medical evidence.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The record contains no 
medical evidence that the veteran has an objective right knee 
or back disability.  The VA examiner in November 2002 did not 
relate the veteran's complaints of right knee pain and low 
back pain to an actual disability.  The veteran's spine was 
described as having a normal curvature and no muscle spasm.  
Range of motion was full except for complaints of pain on 
flexion.  Findings on sensory and motor examination were 
normal.  Likewise, examination of the right knee revealed no 
swelling, no ligament instability and no meniscal injury.  
There was no tenderness on palpation with full range of 
motion except for complaints of pain.  In the addendum, the 
examiner related that X ray examination was negative with no 
structural abnormality. 

To the extent that the veteran contends that he has a right 
knee disability and a low back disability that are 
etiologically related to his service-connected retropatellar 
pain syndrome of the left knee, it is well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The need for competent medical evidence of a right knee 
and/or back disability that is related to service was 
discussed at the veteran's personal hearing in October 2004.  
The veteran was afforded an ample amount of time to submit 
additional private treatment records to corroborate his 
assertion that a private doctor related current right knee 
and low back disabilities to the service-connected 
retropatellar pain syndrome of the left knee.  Moreover, the 
transcript of the veteran's October 2004 hearing testimony 
tends to show that the veteran was fully aware of the 
necessity of additional medical evidence to substantiate his 
claims of service connection.  However, although the record 
was left open for 60 days to allow time for the veteran to 
submit additional competent medical evidence, to date no 
additional evidence had been received.  

In sum, the record in this case does not show that the 
veteran has a current right knee disability or a current back 
disability as the result of service or a service-connected 
disability for which service connection is warranted.  

The Board finds that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a right knee disability and a back disability, 
claimed either on a direct basis or on a secondary basis as 
proximately due to his service-connected retropatellar pain 
syndrome of the left knee.  As such, the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, do not 
apply.  The veteran's claims for service connection for a 
right knee and a back disability are denied.  


IV.  Withdrawal of Claims on Appeal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  

In this case, the veteran has withdrawn his appeal as to the 
issues of entitlement to service connection for a toe injury 
with toenail removal, blurry vision and recurring earaches.  
Accordingly, these appeals are dismissed.


ORDER

An initial rating of 10 percent is granted for the service-
connected retropatellar pain syndrome of the left knee, 
effective from April 23, 2001.  

Service connection for a right knee disability is denied.  

Service connection for a back disability is denied.  

The issue of entitlement to service connection for a toe 
injury with toenail removal is dismissed.  

The issue of entitlement to service connection for blurry 
vision is dismissed.  

The issue of entitlement to service connection for recurring 
earaches is dismissed.  


REMAND

The veteran asserts that his service-connected retropatellar 
pain syndrome of the left knee is more severe than is 
currently represented by the 10 percent rating assigned.  

At his personal hearing before the undersigned Veterans Law 
Judge in October 2004, the veteran testified that he received 
treatment from a private doctor for the service-connected 
retropatellar syndrome of the left knee.  The veteran 
testified that his most recent visit to the private doctor, 
Dr. Cruz, was about 45 days prior to the date of the personal 
hearing.  It does not appear that the aforementioned private 
treatment records have been associated with the claims file.  
In this regard, the Board points out that the undersigned 
Veterans Law Judge explained to the veteran that the record 
would be held open for 60 days to allow the veteran to obtain 
the private records.  

The veteran also testified that he had recently moved from a 
one-story home to a two-story home, causing the pain in his 
left knee to worsen due to the increased use of stairs.  The 
veteran also testified that the service-connected left knee 
disability was worse since the November 2002 VA examination.  

As noted, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 2002).  The Court has stated that the duty to 
assist claimants in developing the facts pertinent to their 
claims may, under appropriate circumstances, include a duty 
to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
Addition, the VA duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In light of the veteran's claim of an increase in the 
severity of his service-connected left knee disability, and 
his contentions regarding the accuracy of the November 2002 
examination results, the Board finds that the veteran should 
be afforded another VA examination to determine the nature, 
extent, and severity of the service-connected retropatellar 
pain syndrome of the left knee.  

In evaluating the veteran's knee disability, consideration 
must be given to the degree of any functional loss caused by 
pain.  See 38 C.F.R. § 4.71a (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  

Accordingly, the case is remanded to the RO via the AMC for 
the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected retropatellar pain syndrome of 
the left knee.  The claims folder should 
be made available to the examiner for 
review and that it was available should 
be noted in the report.  Any studies or 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
or pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should specifically report all 
ranges of motion and limitations of 
motion so that the veteran's service-
connected retropatellar pain syndrome of 
the left knee may be properly evaluated.  
If the examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact should be so stated.  Any 
subluxation or lateral instability should 
be described. 

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the AMC should review 
the case and assure that all indicated 
actions are complete.  The AMC should 
readjudicate the issue of the veteran's 
entitlement to an initial disability 
rating in excess of 10 percent for the 
service-connected retropatellar pain 
syndrome of the left knee.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


